IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA. : No. 805 MAL 2014
                              :
                              :
               Respondent     : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
         v.                   :
                              :
                              :
ERNEST MORRIS,                :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

      AND NOW, this 4th day of February, 2015, the Application for Leave to File

Post-Submission Communication and the Petition for Allowance of Appeal are hereby

DENIED.